943 F.2d 43
UNITED STATES of America, Plaintiff-Appellee,v.Deron Darrell WEBB, Defendant-Appellant.
No. 90-8868
Non-Argument Calendar.United States Court of Appeals,Eleventh Circuit.
Sept. 30, 1991.

John R. Francisco, Macon, Ga., for defendant-appellant.
G.F. Peterman, III, U.S. Attorney's Office, Macon, Ga., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Georgia.
Before TJOFLAT, Chief Judge, HATCHETT and DUBINA, Circuit Judges.
PER CURIAM:


1
Deron Darrell Webb appeals the sentences he received for armed bank robbery and possession of a firearm during the commission of a felony.   See generally, 18 U.S.C. § 3742(a) (1988).   Webb's claim of error is that the district court, in sentencing him to a term of imprisonment within the guideline range, failed to state why it did not sentence him "at the lower end of the guideline range," the recommendation contained in Webb's plea agreement with the Government.


2
After imposing sentence, the district court, following our instructions in United States v. Jones, 899 F.2d 1097, 1102-03 (11th Cir.), cert. denied, --- U.S. ----, 111 S.Ct. 275, 112 L.Ed.2d 230 (1990), asked the parties:  "are there any objections to the sentence[s] imposed or to the findings or conclusions of the Court that support the sentence[s]?"  Webb's attorney stated that there were none.


3
By failing to object, Webb waived the objection he now makes.   Finding no "plain error" in his sentencing proceeding, or in the sentence he received, we affirm the district court.


4
AFFIRMED.